Citation Nr: 0841480	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-24 926	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
service-connected lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The St. Petersburg, Florida RO now has 
jurisdiction over the veteran's claim.  

The veteran was afforded a travel Board hearing in October 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.

At and following his Board hearing, the veteran submitted 
private medical records that have not yet been considered by 
the RO.  In this regard, the Board may consider this evidence 
in the first instance because the veteran has waived RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the course of this claim, the veteran's lumbar 
strain has never manifested by ankylosis or any associated 
neurologic abnormalities and the veteran has never been 
prescribed bed rest by a physician due to his lumbar strain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in letters dated in June 2008 and 
October 2008.  While the notice was not provided prior to the 
initial adjudication of the claim, the claim was 
readjudicated in an October 2008 supplemental statement of 
the case, curing any timing error.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence, provided the 
veteran physical examinations as to the severity of his 
lumbar strain and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claim at this 
time.

Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claim, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes: 

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1):  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5235 (vertebral fracture or 
dislocation), Diagnostic Code 5236 (sacroiliac injury and 
weakness), Diagnostic Code 5237 (lumbosacral or cervical 
strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic 
Code 5239 (spondylolisthesis or segmental instability), 
Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic 
Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative 
arthritis of the spine) (see also, Diagnostic Code 5003), 
Diagnostic Code 5243 (intervertebral disc syndrome) are 
evaluated as follows (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  
A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

The veteran filed his claim for an increased evaluation of 
his service-connected lumbar strain in April 2005 and was 
provided a VA examination, which included a review of the 
claims file in May 2005.  Examination showed flexion to 60 
degrees, extension to 5 degrees, bilateral lateral flexion to 
20 degrees and bilateral rotation to 20 degrees, all with 
consideration of pain on motion.  There was no additional 
loss of range of motion due to pain, weakness, fatigue or 
lack of endurance following repetitive use.  No neurologic 
abnormalities were found.  

Of record is a November 2007 VA outpatient note regarding 
evaluation of back pain.  Examination of the back showed mild 
tenderness in the right lower back area in the paraspinal 
muscle area.  There was mild pain on right leg lift.  Lower 
back pain with lumbar disc disease was assessed.  An MRI was 
performed that showed mild diffuse central disc bulging at 
L5-S1, diffuse central disc bulging at L4-5 with moderate 
central and moderate to severe right lateral foraminal 
stenosis, small central disc herniation at L3-4 with moderate 
to severe central spinal stenosis and small central disc 
herniation at L2-3.

In May 2008, the veteran was afforded another VA examination.  
The examiner that conducted this examination noted that he 
had reviewed both the May 2005 and November 2007 examination 
reports.  The examiner noted a history of numbness and 
parasthesias in the feet, but did not find that this was due 
to the veteran's lumbar strain.  Rather, the examiner found 
that this symptomatology was related to the veteran's 
diabetes.  Neurologic examination was normal in all other 
aspects.  Flexion was to 35 degrees.  Extension was to 10 
degrees.  Right lateral flexion was to 20 degrees.  Left 
lateral flexion was to 15 degrees.  Right lateral rotation 
was to 20 degrees.  Left lateral rotation was to 22 degrees.  
All measurements were taken with consideration of pain on 
motion.  There was no additional loss of range of motion on 
repetitive use.  Laseague's sign was negative.  The veteran 
used a walker to assist in ambulation in his home and a 
scooter elsewhere; he arrived at this examination on a 
scooter.  The examiner noted that veteran had been retired 
since 1990, not due to disability.

At his October 2008 Board hearing, the veteran offered 
testimony regarding his low back disability.  He described 
having constant pain in his back that sometimes would radiate 
to his legs, as well as limitation of motion.  He denied 
wearing a back brace and described having muscle cramping and 
spasms on occasion in his low back.  He reported having to 
use a walker in his house to ambulate and a scooter when 
venturing out.  He arrived at the hearing on a scooter.  He 
stated that he was unable to walk more than 50 feet.  He also 
related that over the past year that he had confined himself 
to bed for a day or two on one or two occasions, but that he 
had never been ordered to do so by a doctor.  The veteran's 
representative requested extraschedular consideration. 

Following his Board hearing, the veteran submitted private 
treatment notes dated in October 2008 pertaining to his low 
back disability.  An office visit record notes that at this 
time the veteran denied any radiation of pain into his arms 
or legs as well as any numbness or tingling.  Neurological 
examination was grossly nonfocal.  Muscle strength was 5/5 in 
all extremities.  Sensation was intact.  His spine was mildly 
tender in the lumbosacral region.  He had severe decreased 
range of motion in the lumbosacral region.  No ankylosis was 
noted.  

A letter from a private physician also dated in October 2008 
reflects that the veteran was unable to use a walker, cane or 
wheelchair for mobility due to severe back pain caused by 
lumbar stenosis, aggravated by his morbid obesity.  The 
physician noted that the veteran could not propel a 
wheelchair manually due to his obesity.  

With respect to the general rating formula, the Board notes 
that the evidence must show ankylosis in order to 
substantiate a higher evaluation.  Ankylosis is immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 
465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  Ankylosis is stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  Repeated examination has not resulted in an 
impression of ankylosis and the veteran's lumbar spine 
maintains range of motion in all planes, albeit significantly 
limited.  Similarly, under the rating formula based on 
incapacitating episodes, a higher evaluation is not warranted 
because the veteran has never been prescribed bed rest by a 
physician, as required by regulation for consideration under 
this formula.  This has been true throughout the course of 
this claim.  Accordingly, the claim must be denied.  

The Board notes that the veteran's representative has asked 
for a separate compensable evaluation for neurological 
involvement of the veteran's right lower extremity based upon 
an April 1999 VA examination report noting a diagnosis of 
degenerative disc disease, lumbar spine, with radiculopathy, 
right lower extremity.  Nonetheless, the Board does not find 
that a separate evaluation is warranted for any neurological 
involvement of the right lower extremity because the veteran 
does not currently exhibit any such disorder.  Indeed, 
repeated VA examination since May 2005 and the October 2008 
private medical records show no neurologic abnormality 
associated with the veteran's lumbar strain.  Rather, the 
parasthesias of the veteran's feet have been attributed to 
his nonservice-connected diabetes mellitus.  At the latest VA 
examination, Laseague's sign was negative, indicating an 
absence of involvement of the sciatic nerve.  Dorland's 
Illustrated Medical Dictionary, 1523, (27th ed. 1988).  In 
the absence of a currently diagnosed neurologic disability 
associated with the veteran's lumbar strain, the Board does 
not find that a separate evaluation is warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran is retired, not due to 
disability, and there has been no showing by the veteran that 
his service-connected disability has ever resulted in 
"marked" interference with employment or necessitated 
frequent periods of hospitalization.  The evidence does not 
show any hospitalizations.  The Board acknowledges that the 
veteran uses a scooter for mobility, but under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for 
the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Barringer v. Peake, 22 Vet. App. 242 (2008).


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
service-connected lumbar strain is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


